--------------------------------------------------------------------------------

Exhibit 10.1



TRANSITION SERVICES AGREEMENT
 
THIS TRANSITION SERVICES AGREEMENT (the “Agreement”) is made effective as of
January 6, 2020, (the “Effective Date”), by and between Gannett Co., Inc.
(formerly known as New Media Investment Group Inc.), a Delaware corporation (the
“Company” and together with its affiliates within the meaning of Rule 12b-2
promulgated under Section 12 of the Securities Exchange Act of 1934, as amended,
the “Company Group”), and Alison Engel (“Executive” and, together with the
Company, the “Parties”).  Capitalized terms used but not defined herein shall
have the meaning ascribed to them in the Gannett Co., Inc. 2015 Change in
Control Severance Plan, as amended as of July 20, 2017 (the “Change in Control
Severance Plan”).
 
RECITALS
 
WHEREAS, on August 5, 2019, Gannett Media Corp. (formerly known as Gannett Co.,
Inc.), a Delaware corporation (“Gannett Media Corp.”), entered into an Agreement
and Plan of Merger (as it may be amended from time to time, the “Merger
Agreement”) by and among the Company, Gannett Media Corp., Gannett Holdings LLC
(formerly known as Arctic Holdings LLC), a Delaware limited liability company
and wholly owned subsidiary of the Company (“Intermediate Holdco”), and Arctic
Acquisition Corp., a Delaware corporation and a direct, wholly owned subsidiary
of Intermediate Holdco (“Merger Sub”), pursuant to which, effective as of the
closing of the transactions contemplated by the Merger Agreement on November 19,
2019 (the “Effective Time”), Merger Sub merged with and into Gannett Media Corp.
and Gannett Media Corp. continued as the surviving corporation (the “Merger”);
 
WHEREAS, Executive is a participant in the Change in Control Severance Plan; and
 
WHEREAS, the Company deems the knowledge, skill and experience of Executive
critical to the integration of Gannett Media Corp. as a subsidiary of the
Company and also the ongoing success of Gannett Media Corp. in the period
following the Effective Time.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Parties agree as follows:
 
1.          Qualifying Termination Date; Departure Date; Notice of Termination. 
Executive’s employment with the Company Group shall cease effective as of April
3, 2020 (the “Transition Date”), (provided, that, following February 28, 2020,
Executive shall not be required to report to the office unless specifically
requested and otherwise may provide requested services remotely) or, if earlier,
upon (x) Executive’s termination of employment by the Company Group without
Cause, (y) Executive’s termination of employment for Good Reason, or (z)
Executive’s termination of employment as a result of Executive’s death or
disability (as determined under the Company’s Long Term Disability Plan in
effect immediately prior to the Effective Time) (each a “Qualifying Termination”
and such date, the “Qualifying Termination Date”).  Notwithstanding the
foregoing, nothing contained in this Agreement shall prohibit either Party from
terminating the employment of Executive for any reason prior to the Transition
Date (the date of termination of employment, whether on or before the Transition
Date, the “Departure Date”).  Effective as of the Departure Date, Executive
shall be deemed to have resigned from all positions Executive holds as an
officer or employee with respect to the Company Group and agrees to execute all
further documents reasonably necessary or appropriate to further memorialize any
or all such resignations.
 

--------------------------------------------------------------------------------

2.           Transition Services; Retention Bonuses.
 
(a)         If Executive continues in the employment of Gannett Media Corp. and
performs for the Company Group services related to transition and integration
matters arising out of the transactions contemplated by the Merger Agreement as
reasonably requested by the Company (the “Transition Services”) during the
period commencing on the Effective Time and through and including the Qualifying
Termination Date (such period, the “Transition Period”), then, as consideration
for the Transition Services, the Company Group shall provide Executive with the
payments and benefits provided under Sections 7(b)(ii)-(v) of the Change in
Control Severance Plan (the “CIC Retention Bonus”). The CIC Retention Bonus
shall be provided to Executive in accordance with Section 7(c) (“Timing of
Payments and Release Condition”) of the Change in Control Severance Plan, and
including, without limitation, conditioned upon the execution and the delivery
of the release (in the form of Exhibit A of the Change in Control Severance
Plan) as required therein.  For the avoidance of doubt, the CIC Retention Bonus
shall be paid to Executive following a Qualifying Termination.
 
(b)        If Executive continues in the employment of Gannett Media Corp. and
performs for the Company Group the Transition Services during the period
commencing on the Effective Time and ending on the Transition Date, then, as
additional consideration for the Transition Services, the Company Group shall
pay Executive a cash retention bonus of $500,000 (the “Transition Date Retention
Bonus”); provided, that the Transition Date Retention Bonus shall vest and
become payable if, prior to the Transition Date, Executive’s employment is
terminated as a result of a Qualifying Termination. To the extent earned or
otherwise becomes vested and payable, the Transition Date Retention Bonus shall
be paid to Executive no later than fifteen (15) business days following the
Transition Date or, if earlier, the Qualifying Termination Date.
 
(c)         In performing the Transition Services, Executive shall comply  with
all applicable laws and, to the extent made available to Executive, policies of
the Company Group.  Executive acknowledges and agrees that, during the
Transition Period, Executive shall not work on a full- or part-time basis for
another person, firm or entity; provided, that Executive may manage personal and
family investments, participate in community and charitable activities
(including not-for-profit boards of directors), serve on one non-competitive
for-profit board of directors, participate in industry organizations and deliver
lectures at educational institutions, so long as such activities do not
interfere with the performance of the Transition Services or Executive’s
responsibilities to the Company Group.  Executive acknowledges that, in
consideration for the potential CIC Retention Bonus, Executive shall not be
eligible to receive, and, except as provided herein, hereby irrevocably waives
any right to, any payment or benefit under the Change in Control Severance Plan
or any other severance benefit or bonus or incentive payment that may be
available (other than the Transition Date Retention Bonus, outstanding equity
awards and the Employment Retention Agreement (as defined below)). 
Notwithstanding any provision of this Agreement to the contrary, Executive shall
continue to receive from the Company Group payment of Executive’s annual base
salary during the Transition Period through the Departure Date at the rate in
effect on the date hereof, and shall be paid a 2019 annual incentive bonus at
target, paid in the normal course on or before March 15, 2020. The Company Group
shall also provide Executive with all amounts to which Executive is entitled
under any other compensation, benefit, or other plan or policy of the Company
Group, not specifically addressed herein at the time such amounts are due,
including any unreimbursed business expenses and accrued but unused vacation.
 
(d)         Executive’s Employment Retention Agreement, dated January 15, 2019
(the “Employment Retention Agreement”), shall remain in full force and effect.
For the avoidance of doubt, payment under the Employment Retention Agreement
shall be made following any Qualifying Termination.
 
2

--------------------------------------------------------------------------------

3.           Miscellaneous.
 
(a)         Governing Law.  The validity, interpretation, construction,
performance and enforcement of this Agreement shall be governed by the laws of
the Commonwealth of Virginia, without application of any conflict of laws
principles that would result in the application of the laws of any other
jurisdiction.
 
(b)         Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
 
(c)         Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the Company, its successors and permitted assigns
and the Company shall require any successor or assign to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession or assignment had
taken place. The Company may not assign or delegate any rights or obligations
hereunder except to a successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company.  Neither this Agreement nor any right or interest
hereunder shall be assignable or transferable by Executive, Executive’s
beneficiaries or legal representatives, except by will or by the laws of descent
and distribution.  This Agreement shall inure to the benefit of and be
enforceable by Executive’s legal personal representatives.
 
(d)        Notice. For the purposes of this Agreement, notices and all other
communications shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by one Party
to another Party or, if none, in the case of the Company, to the Company’s
headquarters directed to the attention of the Company’s General Counsel and, in
the case of the Executive, to the most recent address shown in the personnel
records of the Company or another member of the Company Group.  All notices and
communications shall be deemed to have been received on the date of delivery
thereof.
 
(e)         Entire Agreement; Certain Acknowledgements.  This Agreement contains
the entire agreement of the Parties with respect to the subject matter hereof
and supersedes all prior agreements, if any, understandings and arrangements,
oral or written, between or among any member of the Company Group and Executive
with respect to the subject matter hereof; provided, that, except as otherwise
amended by this Agreement, the Change in Control Severance Plan shall continue
in accordance with its terms following the Effective Date, including with
respect to the provision of benefits (including those provided under Sections
7(b)(vi), 8, 9 and 10 of the Change in Control Severance Plan), as applicable,
in respect of a termination of Executive’s employment following the Effective
Time and prior to or on the Transition Date.  In addition, for the avoidance of
doubt, the provisions of Sections 7(b)(vi), 8, 9 and 10  of the Change in
Control Severance Plan shall apply to any disputes and/or payments under this
Agreement and Executive shall not be entitled to “double payment” of any amounts
thereunder by virtue of the provisions of this Agreement (e.g. Executive shall
not be entitled to the CIC Retention Bonus and payments and benefits under
sections 7(b)(vi) of the CIC Severance Plan). The Company Group and the
Executive hereby acknowledge and agree that, subject to the continued employment
of Executive through the Transition Date or upon Executive’s termination of
employment resulting in a Qualifying Termination Date, Executive shall have
incurred a termination of employment by the Company Group without “cause” as of
the Transition Date (or such earlier Qualifying Termination Date) for purposes
of any then-outstanding award originally granted by Gannett Media Corp. prior to
the Effective Time under the Gannett Co., Inc. 2015 Omnibus Incentive Plan, and
each other agreement by and between any member of the Company Group and
Executive that contain such a term or provision. Executive acknowledges that
Executive has read and understands this Agreement, is fully aware of its legal
effect, has not acted in reliance upon any representations or promises made by
the Company other than those contained in writing herein, and has entered into
this Agreement freely based on Executive’s own judgment.  Executive acknowledges
that Executive has had the opportunity to consult with legal counsel of
Executive’s choice in connection with the drafting, negotiation and execution of
this Agreement.
 
3

--------------------------------------------------------------------------------

(f)         Fees and Expenses. The Company will reimburse (or cause to be
reimbursed) Executive’s reasonable attorney’s fees incurred in connection with
the negotiation of this Agreement up to a maximum of $10,000.  Such costs shall
be paid to Executive promptly upon presentation of expense statements or other
supporting information evidencing the incurrence of such expenses.
 
(g)         Headings. The headings and captions in this Agreement are provided
for reference and convenience only, shall not be considered part of this
Agreement, and shall not be employed in the construction of this Agreement.
 
(h)         Construction. This Agreement shall be deemed drafted equally by both
the Parties, and any presumption or principle that the language is to be
construed against either Party shall not apply.
 
(i)          Counterparts.  This Agreement may be executed in several
counterparts, each of which is an original and all of which shall constitute one
instrument. It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts.
 
(j)          Withholding.  The Company shall be entitled to withhold (or to
cause the withholding of) the amount, if any, of all taxes of any applicable
jurisdiction required to be withheld by an employer with respect to any amount
paid to Executive hereunder. The Company, in its sole and absolute discretion,
shall make all determinations as to whether it is obligated to withhold any
taxes hereunder and the amount thereof.
 
(k)         Section 409A.  The Parties intend for the payments and benefits
under this Agreement to be exempt from Section 409A or, if not so exempt, to be
paid or provided in a manner which complies with the requirements of such
section, and intend that this Agreement shall be construed and administered in
accordance with such intention.  If any payments or benefits due to the
Executive hereunder would cause the application of an accelerated or additional
tax under Section 409A, such payments or benefits shall be restructured in a
manner which does not cause such an accelerated or additional tax, while
endeavoring to maintain the economic intent of this Agreement.  For purposes of
the limitations on nonqualified deferred compensation under Section 409A, each
payment of compensation under this Agreement shall be treated as a separate
payment of compensation.  Without limiting the foregoing and notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A amounts that
would otherwise be payable and benefits that would otherwise be provided
pursuant to this Agreement during the six-month period immediately following the
Executive’s separation from service shall instead be paid on the first business
day after the date that is six months following the Executive’s termination date
(or death, if earlier).
 
[Signature Page Follows]
 
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date and
year first above written.
 
 
GANNETT CO, INC.
 
 
 
 
By: /s/ Paul Bascobert
 
 
Name: Paul Bascobert
 
 
Title:   President and Chief Executive Officer, Gannett Media Corp.        
EXECUTIVE
    /s/ Alison Engel   Alison Engel 






--------------------------------------------------------------------------------